Citation Nr: 0010828	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  90-54 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to an increased disability rating for 
service-connected post-operative tendon repair, left knee, 
currently rated as 10 percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1967 and from November 1967 to October 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from December 1989, May 1990, and July 1992 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boise, Idaho.  In the December 1989 rating 
decision, the RO assigned an initial rating of 10 percent for 
service-connected traumatic arthritis C6-7.  In the May 1990 
rating decision, the RO continued the 10 percent rating for 
traumatic arthritis C6-7; denied an increased rating for 
service-connected post-operative tendon repair, left knee, 
rated as 10 percent disabling; and denied a total rating 
based on individual unemployability.

The Board remanded the case in September 1991, noting that a 
claim for service connection for fibromyalgia, which had not 
been adjudicated by the RO, was inextricably intertwined with 
the other issues on appeal and should be adjudicated by the 
RO.  On remand, the RO issued the July 1992 rating decision 
denying service connection for fibromyalgia.  

In February 1993, the Board remanded the case again for 
further evidentiary development.  On remand, the RO granted 
an increased rating to 20 percent for service-connected 
traumatic arthritis C6-7.  In March 1995, the Board denied 
the claims for an increased rating for service-connected 
traumatic arthritis C6-7; for an increased rating for 
service-connected post-operative tendon repair, left knee; 
for service connection for fibromyalgia; and for a total 
rating based on individual unemployability.



The veteran appealed the March 1995 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a February 1999 order, the Court granted a February 1999 
Joint Motion for Remand submitted by the parties.  It was 
noted in the Joint Motion that the veteran had withdrawn the 
claim for an increased rating for service-connected traumatic 
arthritis C6-7, rated as 20 percent disabling, and the Court 
dismissed that claim in the February 1999 order.  The Board's 
May 1995 decision was vacated as to the remaining three 
claims and they were remanded by the Court to the Board 
pursuant to the Joint Motion.

The issues of entitlement to an increased rating for a left 
knee disorder and a total rating based on individual 
unemployability will be discussed in the remand portion of 
this decision.


FINDINGS OF FACT

1.  The RO complied with prior remands of the Board in 
September 1991 and February 1993 pertaining to a claim for 
service connection for fibromyalgia.

2.  No medical evidence has been presented or secured to 
render plausible a claim that fibromyalgia is the result of a 
disease or injury incurred in service or is proximately due 
to or the result of a service-connected condition.


CONCLUSION OF LAW

The claim for service connection for fibromyalgia is not well 
grounded, and therefore there is no statutory duty to assist 
the appellant in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection For Fibromyalgia.

In general, establishing service connection for a disability 
on a direct basis requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease or injury incurred in service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself in service and is identified as such 
in service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and medical evidence relates the symptomatology to the 
veteran's present condition.  Rose v. West, 11 Vet. App. 169, 
171 (1998); see Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  Where a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  Thus, establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability either 
(a) proximately resulted from or (b) was proximately 
aggravated by a service-connected disability.

The appellant has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Until he does, the VA does not have 
the duty to assist him in developing facts pertinent to his 
claim, including assisting him by affording her a medical 
examination at VA expense.  38 U.S.C.A. § 5107(a) (West 
1991); see Grivois v. Brown, 6 Vet. App. 136, 139-40 (1994) 
(noting that "implausible claims should not consume the 
limited resources of the VA and force into even greater 
backlog and delay those claims which . . . require 
adjudication."); see also Morton v. West, 12 Vet. App. 477, 
485 (1999) (holding that the Secretary cannot, by regulation, 
Manual, and/or Compensation and Pension policy, eliminate the 
condition precedent, i.e., the requirement that a claimant 
submit a well grounded claim, placed by Congress upon the 
inception of the Secretary's duty to assist).

A well-grounded claim is "a plausible claim, one that is 
meritorious on its own or capable of substantiation."  
Robinette v. Brown, 8 Vet. App. 69, 73-74 (1995); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); see also Johnson v. 
Brown, 8 Vet. App. 423, 426-27 (1995) (applying well-grounded 
claim requirement in context of service connection for cause 
of veteran's death).  If the appellant has not presented a 
well-grounded claim, then the appeal fails as to that claim, 
and the Board is not obligated under 38 U.S.C.A. § 5107(a) to 
assist him any further in the development of that claim.  
Murphy, 1 Vet. App. at 81.  

To establish a well grounded claim for service connection, a 
claimant has the burden to submit competent evidence to 
support each element of the claim, e.g., for direct service 
connection, the existence of a current disability; an injury 
sustained or disease contracted in service; and a link or 
nexus between the two.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  Alternatively, the third Caluza element can be 
satisfied under 38 CFR 3.303(b) (1998) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage, 10 Vet. App. 
at 495.

The type of evidence required to make a claim well grounded 
depends upon the issue presented by the claim.  If the 
determinative issue turns on a question of medical causation 
or diagnosis, competent medical evidence is required to state 
a plausible claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, 1 Vet. App. at 81).  The appellant 
cannot meet his initial burden under 38 U.S.C.A. § 5107(a) 
simply by relying on his own opinion as to medical causation; 
lay persons are not competent to offer medical opinions.  
Grottveit, 5 Vet. App. at 93 (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).

Like all claims for service connection, a claim for service 
connection for a disorder on a secondary basis must be well 
grounded.  Buckley v. West, 12 Vet. App. 76, 84 (1998); 
Locher v. Brown, 9 Vet. App. 535, 538 (1996); Dinsay v. 
Brown, 9 Vet. App. 79, 86 (1996); Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  With regard to a claim for secondary 
service connection, a claimant must provide competent 
evidence that the disability claimed is proximately due to or 
the result of a service-connected condition.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995). 

The credibility of the evidence is presumed when determining 
whether a claim is well grounded.  See Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. App. 19, 21 
(1993).  However, the presumption of credibility does not 
apply where a fact asserted is beyond a person's competency 
or where the evidence is inherently false.  See id.  A lay 
person is competent to testify as to symptoms he experienced, 
but he is not competent to opine as to a link between those 
symptoms and his present diagnosis.  See Jones, 7 Vet. App. 
at 137.

In this case, the veteran first claimed service connection 
for fibromyalgia in a February 1990 notice of disagreement 
with the initial assignment of a 10 percent rating for 
service-connected traumatic arthritis C6-7.  He stated that 
he was informed by a private physician, Dr. W., on December 
15, 1989 that he had "fibromyalgia in my entire cervical 
spine (C1-7)."  A Progress Record from Dr. W., dated 
December 15, 1989, is of record.  In it, Dr. W. noted that 
the veteran stated that most of his problems began in July 
1985 when he slipped and fell at work and started having 
severe neck pain for which he underwent a fusion at C5-6 in 
1986.  The doctor noted that the veteran reported continuing 
neck pain as well as a new onset of problems in his left 
shoulder and both knees.  After conducting a physical 
examination, Dr. W. diagnosed chronic multifactorial pain 
syndrome secondary to (A) status post injury to his neck with 
cervical spondylosis status post fusion, 1986; (B) peripheral 
osteoarthritis status post injury to his left knee in distant 
past; and (C) fibromyalgia with associated sleep disturbance 
and depression.

The veteran also submitted an article from Arthritis Today 
magazine which defined fibromyalgia as "an arthritis-related 
condition that causes widespread pain in the muscles and 
tendons at specific 'tender points' throughout the body."  
The article also stated, "Although the exact cause is 
unknown, theories about its origin link fibromyalgia to 
emotional trauma, sleep disturbance, or a viral-like 
illness."

At a hearing before the RO conducted in June 1990, the 
veteran testified that "[f]ibromyalgia is caused by one of 
three things.  Birth defect, degenerative arthritis, or 
traumatic injury."  He stated that he sustained an injury to 
his neck in service in 1964 or 1965 when he slipped off an 
ambulance and was suspended underneath the chin by the top of 
the ambulance.  He testified that after that injury he had 
had mild symptoms in the neck, that Dr. W. had diagnosed 
fibromyalgia in 1989 and had told the veteran that he had had 
fibromyalgia for quite some time, even before the 
post-service injury to the neck in 1985, and that the 
post-service injury in 1985 had made the condition worse.

In a September 1991 remand order, the Board noted that "[i]n 
written submissions and at a 1990 [RO] hearing, the veteran 
provided details concerning the development of fibromyalgia 
and how the disorder was associated with the 
service-connected cervical spine disability."  The Board 
noted that service connection was not in effect for 
fibromyalgia and, concluding that this claim was 
"intertwined" with another or other claims on appeal, 
remanded the case and ordered the RO to adjudicate the claim 
for service connection for fibromyalgia.

On remand, the RO requested that VA orthopedic and neurologic 
examinations be conducted.  The RO arranged for the 
neurologic examination to be conducted by a private physician 
for VA rating purposes.  On the examination request form for 
both examinations, the RO noted, "Does fibromyalgia exist?  
Etiology?  Any relationship to [service-connected 
conditions]?"  In another part of the request, the RO noted, 
"Does vet[eran] suffer disability of fibromyalgia?  
Etiology?  Related to [service-connected conditions]?"  On a 
Consultation Sheet for the neurologist, the examination 
request stated, "Please have [the doctor] see this veteran 
for traumatic arthritis C6-7 and left knee tendon repair.  
Does fibromyalgia exist?  [E]tiology?  Any relationship to 
arthritis in C6-7 or knee problem?"

On a February 1992 report, the neurologist noted the history 
of the veteran's having been evaluated in late 1989 by Dr. W. 
and then having been treated for fibromyalgia syndrome.  
After recording findings on physical examination, the 
doctor's impression included the history of his having been 
diagnosed as possibly having fibromyalgia syndrome by Dr. W. 
and that on examination the veteran "did not seem to have 
significant evidence of fibromyalgia syndrome, although his 
history suggests that he is prone to muscle pain."  Under 
"Recommendations", the doctor noted, "I see no 
relationship between his left knee problem and his cervical 
disease.  Fibromyalgia syndrome is somewhat controversial but 
apparently now accepted by the American Rheumatologic 
Association."  

On a February 1992 report, the orthopedist recorded the 
veteran's history of having been diagnosed with fibromyalgia 
by a rheumatologist.  After recording a complete history and 
findings on physical examination, the doctor's diagnoses 
included fibromyalgia, generalized.

In a February 1993 remand order, the Board instructed the RO 
to attempt to obtain certain records to which the veteran had 
referred at the June 1990 hearing at the RO, specifically, 
(1) records of a physical examination conducted for the U.S. 
Postal Service after June 11, 1991; (2) records of a 
psychiatric examination, ordered by Dr. W., at some time 
after December 1989, and conducted in order to evaluate 
whether the appellant's fibromyalgia was related to a 
psychiatric disorder; and (3) records of an "industrial 
hearing" (possibly related to a worker's compensation claim) 
on July 24, 1991, at Templin's Resort.  The Board also 
instructed the RO to conduct a Social and Industrial Survey 
to determine the employment status of the veteran over the 
past two years, particularly to determine whether the veteran 
had been employed by the U.S. Postal Service over the past 
two years.

On remand, the RO sent the veteran a letter, dated March 8, 
1993, requesting that he complete the appropriate 
authorization and release forms giving the RO his permission 
to attempt to obtain the records noted in the Board's remand 
order.

In April 1993, the Social and Industrial Survey that the 
Board ordered to be conducted was conducted.  The social 
worker reported that the veteran had not worked since he fell 
in July 1985 while working in a nursing home.  With regard to 
the Board's particular request about information regarding 
his job history, if any, with the U.S. Postal Service over 
the past two years, the social worker noted in pertinent 
part, 

The veteran decided he would like to try 
to gain employment with the U.S. Postal 
Service.  When he inquired about 
employment he found that if his service 
connection could be increased to at least 
30 [percent] that he would be placed on a 
preferred hiring list and may have a 
chance at getting a job.  The Postal 
Service told him that even if he was on 
the preferred hiring list he would need 
to have a physical prior to being 
employed to make sure his previous 
injuries would not affect his employment 
negatively.  [The veteran] states that 
when his request for increased service 
connection was denied he no longer 
pursued employment with the Postal 
Service.  He states that he never did 
submit an employment application to the 
Postal Service nor did he ever have a 
physical exam conducted by the Postal 
Service.

In May 1993, the veteran submitted a statement from Dr. W. 
reflecting that the doctor did not recall requesting a 
psychiatric evaluation on the veteran and that he did not see 
any comment requesting a psychiatric evaluation in his 
records.  Later that same month, the RO wrote to the veteran 
and informed him that it had received Dr. W.'s statement but 
that it still needed two other pieces of information pursuant 
to the Board's remand order, namely, a report of a physical 
examination conducted on or about June 11, 1991, and the 
records of the industrial hearing for compensation conducted 
on or about July 24, 1991, at the Templin's Resort.  The RO 
forwarded the veteran more copies of the release-of-
information forms needed to enable the RO to obtain the 
private records.

In December 1993, the RO received a statement from the 
veteran, dated November 16, 1993, asserting that he had not 
had a physical examination conducted by the U.S. Postal 
Service and that what he had stated at the June 1990 hearing 
was that, had his service-connected disability rating been 
increased to 30 percent and had he passed a physical 
examination, the Postal Service would have hired him.  With 
regard to records of a psychiatric examination ordered by Dr. 
W., the veteran stated that he had submitted a statement from 
Dr. W. denying any knowledge of having ordered such an 
examination.  With regard to records related to a Workman's 
Compensation claim on July 24, 1991, at Templin's Resort, the 
veteran stated that he had signed the release form in order 
for the RO to obtain these records.  A release form signed 
and dated November 16, 1993, is of record but the veteran did 
not fill in the address where the RO could write to attempt 
to obtain these private records.  

In January 1994, the RO received, pursuant to an earlier 
request, numerous records from the Social Security 
Administration (SSA) including records related to a Workman's 
Compensation Claim and medical records addressed or copied to 
an Industrial Commission.

In the February 1999 Joint Motion for Remand, the parties 
stated that the case had to be remanded because, while the 
case was pending on appeal to the Court, the Court issued 
Stegall v. West, 11 Vet. App. 268, 271 (1998), which the 
parties stated "held that a claimant has the right to 
compliance with the terms and conditions contained in remand 
orders by the Court and the Board."  The parties stated that 
the September 1991 Board remand had not been complied with 
because, pursuant to that remand, "the RO requested an 
examination to determine whether or not Appellant had 
fibromyalgia, and if so, its etiology and possible 
relationship to a service-connected condition" and that 
"the resulting February 1992 consult examination barely 
mentions fibromyalgia except to note that it is 
'controversial'."  The parties stated that, although the 
examiner indicated that the veteran had chronic pain 
syndrome, "he did not answer the question about whether or 
not the appellant suffered from fibromyalgia, its etiology, 
or if it was related to a service-connected condition."  See 
Joint Motion at 2.

Moreover, the parties assert that the RO did not comply with 
the Board's February 1993 remand order to obtain (1) records 
of a physical examination conducted for the U.S. Postal 
Service after June 11, 1991; (2) records of a psychiatric 
examination of a Dr. W.; and (3) records of an "industrial 
hearing" (possibly related to a worker's compensation claim) 
conducted in July 1991.  The parties also stated that the RO 
failed to comply with the Board's remand order because a 
Social and Industrial Survey was not conducted to determine 
the veteran's employment status.  See Joint Motion at 3.

Accordingly, the parties stated that the case must be 
remanded "for compliance with the prior remands, and/or 
adequate reasons or bases discussing them."  See Joint 
Motion at 3.  The Board has decided to provide the reasons 
and bases showing that the RO did comply with the Board's 
prior remand orders and, in the alternative, why compliance 
with the prior remand orders is not necessary in this case.  
See Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (per curiam 
order noting Board's fundamental authority to decide a claim 
in the alternative).

Turning to the Board's February 1993 remand order, the Board 
notes that, with regard to (1) records of a physical 
examination conducted for the U.S. Postal Service after June 
11, 1991, the veteran made clear in 1993 -- both in the 
report he gave to the April 1993 Social Worker and in a 
statement submitted to the RO in May 1993 -- that no such 
examination was ever conducted and therefore there is no 
examination report for the RO to obtain.  Therefore, the 
Board will not remand this case again for compliance with its 
prior remand orders because "the law does not require a 
useless act."  Winters v. West, 12 Vet. App. 203, 207 (1999) 
(en banc) (noting that "the law does not require a useless 
act"); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

With regard to (2) records of a psychiatric examination of a 
Dr. W., Dr. W. wrote a statement submitted to the RO in 1993 
reflecting that he had never referred the veteran for a 
psychiatric examination to the best of his recollection and 
the veteran reiterated this point in his statement to the RO 
in May 1993.  Because there is no psychiatric examination 
report to obtain in this regard, the Board will not remand 
this case again for compliance with its prior remand orders 
because, as noted above, "the law does not require a useless 
act."  Winters, 12 Vet. App. at 207.

With regard to records of an "industrial hearing" (possibly 
related to a worker's compensation claim) conducted in July 
1991, the Board concludes that the RO substantially complied 
with the Board's remand order to obtain this evidence when it 
twice sent the veteran the authorization and release form for 
him to fill out and, although signing the release form in 
November 1993, he did not provide a name and address where 
this information could be obtained.  Wood v. Derwinski, 1 
Vet. App. 406, 407 (1991) ("The duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."); see 38 C.F.R. § 3.159 (1999).  
Moreover, the RO obtained numerous records from the SSA 
which, although they did not include a hearing transcript 
from an industrial hearing, did include records related to a 
Workman's Compensation Claim and medical records addressed or 
copied to an Industrial Commission.

Concerning the statement of the parties in the Joint Motion 
that the RO failed to comply with the Board's February 1993 
remand order because a Social and Industrial Survey was not 
conducted to determine the veteran's employment status, the 
Board notes that the Social and Industrial Survey was 
conducted in April 1993 and the report is in the record.  
Accordingly, the Board will not remand this case again for 
compliance with a prior remand order in this regard because, 
as noted above, "the law does not require a useless act."  
Winters, 12 Vet. App. at 207.

Finally, with regard to the parties statement in the Joint 
Motion that the RO did not comply with the Board's September 
1991 remand order because, pursuant to that remand, "the RO 
requested an examination to determine whether or not 
Appellant had fibromyalgia, and if so, its etiology and 
possible relationship to a service-connected condition" and 
that "the resulting February 1992 consult examination barely 
mentions fibromyalgia except to note that it is 
'controversial'", the Board notes that, although the RO 
requested the examiner to provide certain information on the 
examination report, the Board never ordered the RO to request 
this information in the September 1991 remand order.  The 
Board merely ordered the RO to adjudicate a claim for service 
connection for fibromyalgia.  The Board did not have 
jurisdiction of the claim at the time because it had not yet 
been adjudicated.  Therefore, the Board did not have the 
legal authority to do more than refer the claim to the RO for 
adjudication.  See Godfrey v. Brown, 7 Vet. App. 398, 409 
(1995) (noting that, where a claim has been raised but there 
has been no initial RO adjudication of it and it is "not in 
appellate status", the Board did not err in referring that 
claim to the RO for adjudication "without additional 
specific instructions"); see also BLACK'S LAW DICTIONARY 766 
(5th ed. 1979) (Jurisdiction "exists when . . . [the] point 
to be decided is within [the] powers of [the] court"; it is 
"the authority by which courts and judicial officers take 
cognizance of and decide cases"; it is "[t]he legal right 
by which judges exercise their authority"); see also BARRON'S 
LEGAL GUIDES LAW DICTIONARY 254 (1984) (Jurisdiction is "the 
power to hear and determine a case."); see also Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) (Pursuant to 38 U.S.C. 
§ 7105(a), (d)(1), (3), an NOD initiates appellate review in 
the VA administrative adjudication process; and the request 
for appellate review is completed by the claimant's filing of 
a substantive appeal (VA Form 1-9 Appeal) after an SOC is 
issued by VA.).  Accordingly, because the Board did not order 
any specific development with regard to the claim for service 
connection for fibromyalgia, the Board concludes that the RO 
did not fail to comply with the Board's September 1991 remand 
order in this regard.

For the reasons and bases provided above, the Board concludes 
that the RO substantially complied with the Board's remand 
orders of September 1991 and February 1993 in this case and 
therefore further remand is not required with regard to the 
claim for service connection for fibromyalgia.

In the alternative, the Board notes that, assuming that the 
RO did fail to comply with the Board's September 1991 and 
February 1993 remand orders pertaining to the claim for 
service connection for fibromyalgia, the Board concludes that 
remand is not warranted to assist the veteran in this manner 
because the claim for service connection for fibromyalgia is 
not well grounded.  Concerning this, the Board concludes for 
the following reasons and bases that the Court's holdings in 
decisions issued since its February 1999 order granting the 
February 1999 Joint Motion for Remand in this case -- namely 
its decisions in Morton v. West, 12 Vet. App. 477 (1999), and 
Roberts v. West, 13 Vet. App. 185 (1999), -- are dispositive 
of this case.

Although medical evidence is of record showing a diagnosis of 
fibromyalgia -- thereby rendering that element of the claim 
for service connection plausible -- no medical evidence has 
been presented or secured in this case to render plausible a 
claim that fibromyalgia is the result of a disease or injury 
incurred in service or is proximately due to or the result of 
a service-connected condition.  Although the veteran has 
indicated that his fibromyalgia is related to his 
service-connected traumatic arthritis C6-7, his own lay 
assertion is not competent evidence in this regard because 
whether fibromyalgia is related to the service-connected 
disorder is a medical matter requiring medical evidence for 
its support and resolution.  See Espiritu v. Derwinski, 1 
Vet. App. 492, 494 (1992).  Moreover, although the veteran 
has asserted that Dr. W. stated in the December 15, 1989, 
report that the veteran had "fibromyalgia in my entire 
cervical spine", the Board notes that Dr. W.'s December 15, 
1989, report is of record and that, although Dr. W. noted 
that chronic pain syndrome was attributable in part to 
fibromyalgia, the report does not provide a link or 
connection between fibromyalgia and any service-connected 
disorder.

In addition, the veteran stated that Dr. W. indicated that 
the veteran had mild fibromyalgia prior to the post-service 
injury in 1985 and that the post-service injury made the 
fibromyalgia worse; however, no medical evidence has been 
presented or secured to render this assertion plausible 
including the reports of Dr. W.  Finally, although the 
veteran testified at the June 1990 hearing that fibromyalgia 
is caused by either a birth defect, degenerative arthritis, 
or traumatic injury, the veteran's own lay statement is not 
competent evidence regarding medical causation and no medical 
evidence has been presented or secured to render his 
assertion plausible including the article from Arthritis 
Today which stated that the exact cause of fibromyalgia was 
unknown but that theories about its origin link it to 
emotional trauma, sleep disturbance, or a viral-like illness.  
Accordingly, because no medical evidence has been presented 
or secured to render plausible a claim that fibromyalgia is 
the result of a disease or injury incurred in service or is 
proximately due to or the result of a service-connected 
condition, the Board concludes that the claim for service 
connection for fibromyalgia is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

In Stegall, the Court held that, where the remand orders of 
the Board or the Court are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  The 
issue here is whether Stegall requires the Board to remand a 
claim which is not well grounded for compliance with a prior 
order for development of the evidence by the Board or whether 
such additional remand would run afoul of the Court's holding 
in Morton that VA cannot eliminate the condition precedent, 
i.e., the requirement that a claimant submit a well grounded 
claim, placed by Congress upon the inception of the 
Secretary's duty to assist.

In Roberts v. West, 13 Vet. App. 185 (1999), the Court 
distinguished Stegall, which concerned a well grounded claim 
for an increased rating for a service-connected condition 
from that appellant's claim for secondary service connection 
for arthritis which was not a well grounded claim and held 
that, because the claim for service connection was not well 
grounded, "additional action by the Board to enforce its 
remand order was not required under Stegall."  Roberts, 13 
Vet. App. at 188-89.  Similarly in this case, because the 
claim for service connection for fibromyalgia is not well 
grounded, the Board concludes that remand is not necessary.  
Cf. Brewer v West, 11 Vet. App. 228, 235-36 (1998) (holding 
that, where claims for service connection for back, knee, and 
left hip disorders were not well grounded and x-rays 
recommended by a physician were not performed, the Board was 
not required to remand the claims so that the x-rays could be 
accomplished under section 5107(a) because the Board had no 
duty to assist the claimant in developing the claim or to 
remand under section 5103(a) because there was no indication 
that the results of such x-rays would render the claim well 
grounded).


Although the RO did not specifically state that it denied 
service connection for fibromyalgia on the basis that it was 
not well grounded, the Board concludes that the appellant is 
not prejudiced by the Board's denial of the claim on this 
basis because, in assuming that the claim was well grounded, 
the RO accorded the appellant greater consideration than the 
claim warranted under the circumstances.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993); see Edenfield v. Brown, 8 
Vet.App 384 (1995) (en banc) (when the Board decision 
disallowed a claim on the merits where the Court finds the 
claim to be not well grounded, the appropriate remedy is to 
affirm, rather than vacate, the Board's decision, on the 
basis of nonprejudicial error); VAOPGCPREC 16-92 at 7-10 
(July 24, 1992).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the appellant has not put the VA on notice of 
the existence of any specific, particular piece of evidence 
that, if submitted, could make the claim for service 
connection for fibromyalgia well grounded.  See also Epps v. 
Brown, 9 Vet. App. 341 (1996).  Accordingly, the Board 
concludes that VA did not fail to meet its obligations under 
38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Service connection for fibromyalgia is denied.




REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Increased Rating For Service-Connected
Post-Operative Tendon Repair, Left Knee.

In the Joint Motion for Remand, the parties concluded that 
the claim for an increased rating for the service-connected 
left knee disorder should be remanded for an examination 
which complies with the Court's holding in DeLuca v. Brown, 
which was issued after the Board rendered its decision in 
1995 which has now been vacated on appeal.  DeLuca v. Brown, 
8 Vet. App. 202, 206-08 (1995); 38 C.F.R. §§ 4.40, 4.45 
(1996).  Moreover, the Board notes that the veteran's knee 
disorder is rated under Diagnostic Code 5257 pertaining to 
instability of the knee and, on the February 1992 VA 
examination report, the doctor diagnosed "degenerative and 
traumatic arthritis, left knee joint, with chondromalacia, 
left patellofemoral" and indicated that "[t]he 
chondromalacia is probably secondary to prior patellofemoral 
instability.  VA General Counsel has held that a claimant who 
has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257 based on 
additional disability.  VAOPGCPREC 23-97 (July 1, 1997); see 
also VAOPGCPREC 9-98 (Aug 14, 1998).  Therefore, on remand, 
the RO must also consider the claim in light of the holdings 
of the General Counsel pertaining to knee disabilities.

Total Rating Based On Individual Unemployability.

The claim for a total rating based on individual 
unemployability should be adjudicated again after the claim 
for an increased rating for the service-connected left knee 
disorder is readjudicated.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's left knee 
that have not already been associated 
with the claims folder.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of his service-connected 
post-operative tendon repair left knee.  
The examiner should review the pertinent 
evidence in the claims file to be 
familiar with the medical history of the 
service-connected left knee disorder.  
The examiner should provide diagnoses of 
all disorders of the veteran's left knee.  
Any tests that the examining physician 
deems appropriate should be performed.  
These tests should include a complete 
test of the range of motion of the 
veteran's left knee with the findings 
expressed in degrees.  The examination 
report should include responses to the 
following medical questions:

a.  What is the range of motion in 
degrees of the veteran's left knee in 
terms of flexion and extension?

b.  Does the veteran have recurrent 
subluxation or lateral instability of the 
left knee, and if he does, can such 
recurrent subluxation or lateral 
instability be described as slight, 
moderate, or severe?

c.  Does the veteran have arthritis or 
chondromalacia of the left knee?  If so, 
is either or both related to the 
service-connected post-operative tendon 
repair left knee?

d.  Does the veteran's left knee exhibit 
weakened movement, excess fatigability, 
incoordination, or pain on use 
attributable to the service connected 
disability (if feasible, these 
determinations should be expressed in 
terms of the degree of additional loss of 
range of motion due to these symptoms.)?

e.  Does pain significantly limit 
functional ability during flare-ups or 
when the left knee is used repeatedly 
over a period of time (these 
determinations should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups)?

If the examiner determines that, it is 
not feasible to respond to any of the 
above items, the examiner should identify 
specifically the items to which it is not 
feasible to respond.

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

4.  The RO should readjudicate the 
veteran's claim for an increased rating 
for service-connected post-operative 
tendon repair, left knee, with particular 
consideration of the provisions of 38 
C.F.R. §§ 4.40, 4.45, as set forth in 
DeLuca v. Brown, 8 Vet. App. 202, 206-08 
(1995); 38 C.F.R. §§ 4.40, 4.45 (1999).  
In so doing, the RO should consider 
whether the veteran is entitled to a 
separate rating for arthritis and should 
also consider the VA General Counsel's 
opinions, VAOPGCPREC 23-97 (July 1, 1997) 
and VAOPGCPREC 09-98 (August 14, 1998).

The RO should also develop whatever 
additional evidence is needed, if any, 
pertaining to the claim for a total 
rating based on individual 
unemployability considering the long 
period of time that has elapsed during 
the course of the appeal to the Court.  
Subsequent to such development, the RO 
should readjudicate the claim for a total 
rating based on individual 
unemployability.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 


- 20 -


